                 Case 20-11947-MFW           Doc 63      Filed 08/18/20      Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
CHAPARRAL ENERGY, INC., et al., 1                           )   Case No. 20-11947 (MFW)
                                                            )
                        Debtors.                            )   (Joint Administration Requested)
                                                            )

                          NOTICE OF APPEARANCE AND REQUEST
                                FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as counsel for

the Unclaimed Property Division of the Texas Comptroller of Public Accounts, by and through

the Office of the Attorney General of Texas, pursuant to Rule 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). The undersigned request that all notices given

or required to be given in the above-captioned case (including, but not limited to, all papers filed

and served in all adversary proceedings in such case, and to creditors and equity security holders

who file with the Court and request that all notices be mailed to them) be given to and served on

the following:

                                           Jason B. Binford
                                           Layla D. Milligan
                                     Assistant Attorneys General
                               Office of the Attorney General of Texas
                                 Bankruptcy & Collections Division
                                      P. O. Box 12548- MC 008
                                      Austin, Texas 78711-2548
                              Phone: 512/463-2173 Fax: 512/936-1409

1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple
Debtors have the same last four digits) of each Debtor’s federal tax identification number, are: CEI
Acquisition, L.L.C. (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral
CO2, L.L.C. (1656); Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral
Exploration, L.L.C. (1968); Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710);
Charles Energy, L.L.C. (3750); Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723);
Roadrunner Drilling, L.L.C. (2399); and Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar
Lake Blvd., Oklahoma City, OK 73114.
               Case 20-11947-MFW          Doc 63      Filed 08/18/20     Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statement of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

hand delivery, telephone, facsimile transmission, or otherwise that (1) affects or seeks to affect in

any way any rights or interest of any creditor or party in interest in this case, with respect to the

(a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which the debtor may claim

an interest, or (c) property or proceeds thereof in the possession, custody, or control of others that

the debtor may seek to use; or (2) requires or seeks to require any act, delivery of any property,

payment or other conduct by the undersigned.




                               [Remainder of Page Intentionally Left Blank]




                                                  2
            Case 20-11947-MFW   Doc 63   Filed 08/18/20     Page 3 of 4




Dated: August 18, 2020            Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  JEFFREY C. MATEER
                                  First Assistant Attorney General

                                  RYAN L. BANGERT
                                  Deputy First Assistant Attorney General

                                  DARREN L. MCCARTY
                                  Deputy Attorney General for Civil Litigation

                                  RACHEL R. OBALDO
                                  Assistant Attorney General
                                  Chief, Bankruptcy & Collections Division

                                  /s/ Jason B. Binford
                                  JASON B. BINFORD
                                  Texas State Bar No. 24045499
                                  LAYLA D. MILLIGAN
                                  Texas State Bar No. 24026015
                                  Office of the Attorney General of Texas
                                  Bankruptcy & Collections Division
                                  P. O. Box 12548 MC008
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 463-2173
                                  Facsimile: (512) 936-1409
                                  jason.binford@oag.texas.gov
                                  layla.milligan@oag.texas.gov

                                  ATTORNEYS FOR THE TEXAS COMPTROLLER OF
                                  PUBLIC ACCOUNTS, UNCLAIMED PROPERTY
                                  DIVISION




                                     3
              Case 20-11947-MFW         Doc 63     Filed 08/18/20    Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding on August 18, 2020.

                                            /s/ Jason B. Binford
                                            JASON B. BINFORD
                                            Assistant Attorney General




                                               4
